13 A.D.2d 611 (1961)
Carpenter & Hughes, Appellant-Respondent,
v.
Henry De Joseph, Respondent-Appellant
Appellate Division of the Supreme Court of the State of New York, Fourth Department.
March 30, 1961
Present  Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.
Judgment (erroneously termed order) modified by deleting the first sentence of the first ordering paragraph and as so modified unanimously affirmed, without costs of these appeals to either party. A certain conclusion of law disapproved and reversed, and new findings of fact made.
Memorandum:
Special Term correctly determined that defendant should be restrained from soliciting the business of plaintiff's customers and revealing their identity or disclosing other information relating to ophthalmic dispensing of such customers, other than from the medical profession. The granting of any further restraint would be more extensive than required by the legitimate interests of plaintiff. There is no proof herein that special skills, trade secrets, or other valuable business properties not enjoined are here involved. (McCall Co. v. Wright, 198 N.Y. 143; Duro-Test Corp. v. Donaghy, 9 A D 2d, 860; Paramount Pad Co. v. Baumrind, 4 N Y 2d 393.)